Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2017/101069, filed 09/08/2017.
Claims 28-35, 36, 39-41, 43-48 and 49 are currently pending in the instant application.
In response to a previous Office action, a Final Rejection Office action (mailed on 06/09/2022), Applicants filed an After Final response under AFCP 2.0, and an amendment on 07/12/2022, amending claims 36, 41, and 48, canceling claims 42 and 50-60 is acknowledged. 
The Examiner is also acknowledging the filing of a Terminal Disclaimed (TD) against Double Patenting Rejection (provisional) against US copending patent application No.  16/644,942 on 07/24/2022 and the TD has been approved.
Claims 28-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 36, 39-41, 43-48 and 49 are present for examination.
Applicants' arguments filed on April 05, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 U.S.C. §112(b) 
The following is a quotation of 35 U.S.C. §112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

The previous rejection of Claims 48 and 60 under 35 U.S.C. 112(b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 48 and 60 are indefinite and unclear because of the recitation “Escherichia coli SH1..” is indefinite because the recitation contains two dots (..) after SH1, which suggests incompleteness of the claims. It is also not clear whether additional limitations were intended to be present following SH1. Appropriate corrections and claims amendment are required.   	
	
Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 36-42, 44-46, 47-48, 50-56, 58-59 and 60 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment, and persuasive arguments. 
Withdrawn-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 36-44, 47-48, 50-57, 59 and 60 under 35 U.S.C. 103 as being unpatentable over Mellata et al. (Recombinant bacterium comprising a Toxin/Antitoxin system. WO 2012/087483 A1, publication 06/28/2012, see PTO892) in view of Szpirer et al. (Genetically modified phage and use thereof. EP 2543720 A1, publication 01/09/2013, see, PTO892), Deb et al. (New DNA construct useful for e.g. gene expression and integration in host cells, and prolonging accumulation of desired protein, comprises promoter sequence, multiple cloning site, selectable marker sequence and terminator sequence. IN 201403506 I3, publication 06/22/2016, claim priority of application number 2014IN-MU03506, filed on 11/07/2014, see, PTO892) and Yarkoni et al. (Chimeric proteins with cell-targeting specificity and apoptosis-inducing activities. US 6645490, granted 11/11/2003), is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment, and persuasive arguments. 

Withdrawn-Double Patenting Rejection (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 36-60 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 19-28 and 29 of US copending Application No. 16/644,942 (US PGPUB 20200323926), is withdrawn in view of Applicant’s amendment to the claims, filing of a Terminal Disclaimed (TD), and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joon Hyuk Imm, applicants’ representative on 07/28/2022. 

Amend the claim(s) as shown below:
36. (Currently amended) A nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising:
a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain;
a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin;
a first promoter that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene;
a first constitutive promoter that causes constitutive expression of the toxin gene; 
wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and
a random sequence that consists of 5 – 6 nucleotides that replaces the original 5 – 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, 
wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxo1-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and
wherein the second DNA fragment is transcribed at a glucose environment with a concentration lower than 0.424 mM but not transcribed at a glucose environment with a concentration higher than 1.22 mM and wherein the random sequence is GCCTT or TGTC.
Cancel claims 28-35, and 45.
Allowable Subject Matter

	Claims 36, 39-41, 43-44, 46-48 and 49 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and a random sequence that consists of 5 – 6 nucleotides that replaces the original 5 – 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxo1-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and wherein the second DNA fragment is transcribed at a glucose environment with a concentration lower than 0.424 mM but not transcribed at a glucose environment with a concentration higher than 1.22 mM and wherein the random sequence is GCCTT or TGTC. The prior art does not teach a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and a random sequence that consists of 5 – 6 nucleotides that replaces the original 5 – 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxo1-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and wherein the second DNA fragment is transcribed at a glucose environment with a concentration lower than 0.424 mM but not transcribed at a glucose environment with a concentration higher than 1.22 mM and wherein the random sequence is GCCTT or TGTC in view of amendment of the claims and current Examiner’s amendment, filing a Terminal Disclaimer (TD) and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656